Citation Nr: 1312681	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-48 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the Veteran filed a timely appeal for the evaluation of peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; and denial of service connection for diabetic retinopathy.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a higher initial rating for diabetes mellitus with diabetic nephropathy, erectile dysfunction, hypertension, and diabetic retinopathy, currently rated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to initial ratings higher than 10 percent each, for peripheral neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.E.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico, which granted service connection for PTSD, evaluated as 30 percent disabling, effective February 26, 2007; and for diabetes mellitus, type II, evaluated as 20 percent disabling, effective February 26, 2006.  A notice of disagreement was received in June 2008; a statement of the case was issued in November 2010; and a substantive appeal was received in December 2010.

The February 2008, rating decision also granted service connection for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling, effective February 26, 2007; and denied service connection for diabetic retinopathy.

In December 2010, the RO advised the Veteran that he had not submitted a timely notice of disagreement with regard to the initial rating for peripheral neuropathy of the lower extremities and entitlement to service connection for diabetic retinopathy.  The Veteran perfected an appeal with regard to this determination.

In January 2012, the rating for diabetes mellitus, type II, was increased to 40 percent, effective February 26, 2006.

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the claims folder. 

At his July 2012 Board hearing, the Veteran testified that he gave up his job because he could not do it anymore.  He also stated that he was unable to work, with the exception of answering phones for five hours per week.  He contended that his inability to work was due to his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to TDIU is an element of all initial ratings where it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue of entitlement to a TDIU rating is before the Board as part of the appeals of the initial ratings for diabetes mellitus and PTSD.

The issues of entitlement to higher initial ratings for PTSD, and peripheral neuropathy of the right and left lower extremities, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A timely notice of disagreement was received with regards to the February 2008 rating decision granting service connection for peripheral neuropathy, and establishing the initial ratings.



2.  A timely notice of disagreement was not received with regards to the February 2008 rating decision denying service connection for diabetic retinopathy.

3.  The Veteran's diabetes mellitus with diabetic nephropathy, erectile dysfunction, hypertension, and diabetic retinopathy is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  



CONCLUSIONS OF LAW

1.  The criteria for an adequate notice of disagreement with the February 2008 rating decision with regards to the issues of the initial ratings for peripheral neuropathy, right and left lower extremities have been met.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 3.156(b), 19.26, 20.200, 20.201, 20.300, 20.301, 20.302 (2012).

2.  The criteria for an adequate notice of disagreement with the February 2008 rating decision with regards to the issue of the denial of service connection for diabetic retinopathy have not been met.  38 U.S.C.A. § 7105A; 38 C.F.R. §§ 3.156(b), 19.26, 20.200, 20.201, 20.300, 20.301, 20.302. 

2.  The criteria for entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected diabetes mellitus with diabetic retinopathy, erectile dysfunction, hypertension, and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The diabetes mellitus issue arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board finds that the Veteran has submitted a timely notice of disagreement with regard to the initial rating for peripheral neuropathy.  Further assistance or notice is not required to aid the Veteran in substantiating that issue.  

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With regard to the sufficiency of the notice of disagreement with the denial of service connection for diabetic retinopathy, the facts are not in dispute.  The decision turns on the way in which documents already of record are interpreted.  Hence, the VCAA is not applicable.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; Pub.L. 112-154, Title V, § 505(a), (b), Aug. 6, 2012, 126 Stat. 119238 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2012 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations that contain the findings needed to evaluate the severity of the service connected diabetes mellitus and rate it in accordance with applicable rating criteria.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Timely notice of disagreement

Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012). 

A claimant has one year after the date of mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b).

If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201.

If within one year after mailing an adverse decision, the agency of original jurisdiction (AOJ) receives a written communication expressing dissatisfaction or disagreement with the adverse decision.  38 C.F.R. § 19.26(b).

In the February 2008 rating decision the RO granted service connection for PTSD, diabetes mellitus type 2, peripheral neuropathy of the right and left lower extremities, and granted special monthly compensation for los of use of a creative organ.  The decision also denied service connection for diabetic retinopathy, hearing loss, and a neck injury.  The Veteran was notified of the rating decision by a letter issued in March 2008. 

In a June 2008 statement, received in July 2008, the Veteran wrote that he disagreed with the rating decision.  He specifically stated that his PTSD and diabetes mellitus were more severe than the 30 percent and 20 percent ratings that he was granted.  He did not mention any other issues or any additional disagreements with the rating decision.

The Veteran's statement was accompanied by a cover form from his representative in which it was remarked that "Vet disagrees w/RD dtd 2/29/08, IE % on DM II & PTSD."

In September 2008, the RO sent the Veteran a letter that stating that it had received his notice of disagreement regarding the ratings assigned for his service connected PTSD and diabetes mellitus type 2 with neuropathy, erectile dysfunction, and hypertension.  The RO requested that the Veteran inform the RO as to whether he wanted to proceed with a traditional appeal or a review by a Decision Review Officer.

In September 2008, the Veteran submitted a statement in support of the claim (VA Form 21-4138) in which he elected the Decision Review Officer process.  There was no indication of any disagreement with any other issues.  

In January 2010, the Veteran submitted a statement in which he referred to "DM II & residuals" and PTSD.  An accompanying memorandum from his representative listed issues of increased severity of PTSD, diabetes mellitus type 2 (unable to exercise due to bilateral lower extremity neuropathy), bilateral lower extremity neuropathy, and diabetic retinopathy.  This was the first time since the February 2008 rating decision that he mentioned peripheral neuropathy and diabetic retinopathy.

The pertinent facts are not in dispute.  The Veteran submitted a June 2008 statement expressing disagreement with a rating decision that adjudicated multiple issues; but the Veteran's communication only specified two issues (out of the eight) with which he disagreed.  

Because the Veteran and his representative expressed disagreement only with the initial ratings for PTSD and diabetes mellitus, the June 2008 letter did not meet the requirements of 38 C.F.R. § 20.201 for an adequate notice of disagreement with regards to the issues of peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; and denial of service connection for diabetic retinopathy.  Their statements did not identify these issues.

If new and material evidence is received during the appeal period after a decision, the evidence will be considered as having been received in conjunction with the claim that was the subject of that decision.  38 C.F.R. § 3.156(b) (2012).  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b); even if that evidence is received as part of a new claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)  

New and material evidence received within the appeal period would prevent the rating decision from becoming final.  Charles v. Shinseki, 587 F.3d 1318, 1319 (Fed. Cir. 2009).

In this case, the evidence received within the appeal period included an October 2008 statement from a private physician who reported that the Veteran had peripheral neuropathy that was so severe that it forced him to limit exercise due to pain.  This report was new and material, inasmuch as it suggests more severe symptoms than were reported at the time of the February 2008 rating decision.  As such the evidence prevented the February 2008 decision with regard to the initial ratings for peripheral neuropathy from becoming final until readjudicated.  Accordingly, the January 2010 communication from the Veteran and his representative was a timely notice of disagreement.

The evidence received within one year of the notice of the February 2008 rating decision does not mention diabetic retinopathy; as such no new and material evidence was received with regard to that issue, and the rating decision became final prior to the January 2010 communication or any other document that could be considered a notice of disagreement.

Initial Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected diabetes mellitus, with diabetic nephropathy, erectile dysfunction, hypertension, and diabetic retinopathy has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that there were no episodes of hypoglycemic reactions or ketoacidosis.  The Veteran was instructed to follow a special diet; but he was not restricted in his ability to perform strenuous activities.  He experienced intermittent blurred vision and erectile dysfunction.  His blood pressure was measured at 149/91, 137/84, and 145/75.  The examiner found that the Veteran had kidney disease and neurologic disease; but no visual impairment.  A June 2007 genitourinary examination report reflects that there was no history of renal dysfunction or renal failure.    

The Veteran underwent another VA examination in May 2011.  The examiner noted that the Veteran had been encouraged to diet, exercise, and lose weight.  He did well for 18 months but then returned to old habits.  The examiner also noted that the Veteran experienced episodes of hypoglycemia reactions and/or ketoacidosis; but that none of the Veteran's diabetic complications required hospitalizations.  He noted that the Veteran visited a diabetic care provider monthly or less often.  He had been instructed to follow a restricted diet, and had been instructed to restrict strenuous activities inasmuch as working out hard triggered hypoglycemia.  The examiner noted that the Veteran experienced diabetic nephropathy, erectile dysfunction, hypertension, and diabetic retinopathy.  He opined that these symptoms were as likely as not caused by the Veteran's diabetes.  

Pursuant to Diagnostic Code 7913, a rating in excess of 40 percent is warranted if the Veteran's disability is manifested by required use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The Board notes that the competent medical evidence does not reflect that the Veteran's disability is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Consequently, the Board notes that the preponderance of the evidence weighs against a higher initial rating under Diagnostic Code 7913.  

At the Veteran's July 2012 Board hearing, he suggested that his diabetic complications should be evaluated separately.  The Board is required by the rating criteria to consider whether any of the complications would warrant a compensable rating if evaluated separately.  

With regards to the Veteran's erectile dysfunction, the Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. §3.350(a) for loss of use of a creative organ.  In order to warrant a compensable rating under Diagnostic Code 7522, the Veteran's disability must be manifested by a deformity of the penis with loss of erectile power.  The Board notes that there is no evidence of any deformity of the penis.  Moreover, the Veteran has never claimed any such manifestation.  Consequently, a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.

With regards to the Veteran's hypertension, the Board notes that in order to warrant a compensable rating for hypertension, it must be manifested by diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Board notes that the Veteran's blood pressure reading at his June 2007 examination was measured at 149/91, 137/84, and 145/75.  At a February 2011 VA examination regarding the Veteran's peripheral nerves, the examiner noted that the Veteran's hypertension was asymptomatic.  At his May 2011 VA examination, it was measured at 146/79.

The claims file includes numerous records from Dr. L.A.C.  On three occasions (October 1996, April 1998, and April 2002), the Veteran's diastolic was measured at 100; his systolic was measured at 164 on one occasion (May 2004).    

Additionally, the Board has reviewed all the blood pressure readings contained in the claims file as well and the Virtual VA.  The records contain very few instances in which the Veteran's diastolic pressure was in excess of 90 or the systolic pressure was measured in excess of 160.  

The Board finds that the evidence is overwhelmingly against a finding that the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  To the contrary, an April 2012 treatment report in the Virtual VA reflects that the Veteran's blood pressure readings are "pretty good."  A June 2012 treatment record from Virtual VA reflects that the Veteran's blood pressure "has been mostly controlled and within goal range of <140/90."  The examiner spoke with the Veteran regarding a reading in which the Veteran reported a systolic of 180.  The Veteran reported that when he took the reading, he was not sitting still and that the reading was erroneous.  Likewise, a March 2012 treatment report reflects that a blood pressure reading of 180/170 was erroneous.  

The preponderance of the evidence weighs against a finding of hypertension manifested by diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Consequently, a compensable rating for hypertension is not warranted.  

With regards to the Veteran's diabetic retinopathy, the Board notes that a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  A 10 percent rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066.  The Veteran underwent a VA eye examination in May 2011.  The claims file was reviewed in conjunction with the examination.  Upon examination, there was no defect in the Veteran's visual field.  The Veteran's corrected distance vision was 20/25 in the right eye and 20/20-2 in the left eye.  These findings more closely equate to a noncompensable rating.  

With regards to diabetic nephropathy, the Board notes that a diabetic nephropathy with hypertension is rated under Diagnostic Code 7541 as renal dysfunction due to diabetes mellitus under the criteria contained in 38 C.F.R. § 4.115a, which provides for the following:

Assignment of a noncompensable evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin and casts in urine with history of acute nephritis; or, hypertension noncompensably rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of a 30 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

The outpatient treatment records do not reflect findings that satisfy the criteria for a compensable rating under Diagnostic Code 7451.   


Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

As discussed above all of the reported all of the manifestations of the Veteran's diabetes mellitus are contemplated by the rating criteria.  There is no indication of symptomatology that is not contemplated by the rating criteria.  Hence further consideration of an extraschedular rating is not warranted.

The weight of the evidence is against a finding that the Veteran's disability has met or approximated the criteria for a rating in excess of 40 percent at any time since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  As the preponderance of the evidence is against the appeal, reasonable doubt does not arise, and the claim for a rating in excess of 40 percent for diabetes mellitus with diabetic nephropathy, erectile dysfunction, hypertension, and diabetic retinopathy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

The Veteran filed a timely notice of disagreement with regards to the February 2008 rating decision that assigned initial ratings for peripheral neuropathy of the right and left lower extremities; to this extent the appeal is allowed

The Veteran did not file a timely notice of disagreement with regards to the February 2008 rating decision that denied entitlement to service connection or a separate rating for diabetic retinopathy; to this extent the appeal is denied.

Entitlement to an initial rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy, erectile dysfunction, hypertension, and diabetic retinopathy is denied.



REMAND

PTSD

The Veteran underwent a VA examination in February 2011.  The examiner assigned a Global Assessment of Functioning (GAF) score of 52, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2012).
  
In this case, a review of the Virtual VA records reflects that a February 2012 outpatient examination report contains a GAF score of 48 (indicating severe symptoms).  The examiner diagnosed the Veteran with PTSD, severe. 

While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

It appears that the Veteran's PTSD may have increased in severity since his most recent VA examination.  Consequently, another VA examination is warranted.  

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected PTSD.  In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Peripheral Neuropathy

Having determined that the Veteran submitted a timely notice of disagreement with regard to the initial ratings for peripheral neuropathy of the lower extremities, the Board is required to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for an in-person VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.

2.  The AOJ should issue a statement of the case with regard to the initial ratings for peripheral neuropathy of the left and right lower extremities.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

3.  The AOJ should schedule the Veteran for an examination for the purpose of determining whether the Veteran's service connected disabilities in combination render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The examiner should provide reasons for the opinions.

4.  If the claims perfected on appeal remain denied, then the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


